DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-23, 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of using ultrasound energy to extract compounds from crushed grapes during vinification of independent claim 22 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a storage configured to hold crushed grapes; an ultrasound equipment comprising at least one ultrasound module, the ultrasound module comprising: a conduit configured to carry a continuous flow of crushed grapes; and at least one sonoplate coupled to one or more external surfaces of the conduit, the at least one sonoplate configured to transmit ultrasound energy through one or more walls of the conduit to the crushed grapes in the conduit, without contact between the crushed grapes and the at least one sonoplate; wherein the at least one sonoplate develops a power between 100 to 5,000 W; and the energy intensity or power density of ultrasound energy transmitted by the at least one sonoplate is between 0.15 W/cm3 and 2 00 W/cm3; a closed circuit between the storage and the ultrasound equipment, the closed circuit configured to carry crushed grapes between the storage and the ultrasound equipment; a pump configured to cause a continuous flow of crushed grapes through the conduit with or without recirculation; and a generator configured to provide power to the at least one sonoplate, the generator further configured to reduce the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792